Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 5, 6. The prior art of records does not suggest the combination of “downloading, by a host extender running on the automation system with aid of metadata stored in the container of the automation system., a required kernel mode software from  an external database that has kernel mode software, wherein the metadata defines dependencies between the application to be run and the kernel mode software, and wherein the host extender running on the automation system automatically analyzes the metadata stored in the container of the automation system to determine the required kernel mode software to download from the external database;”.
More specifically the prior art does teach “A method for operating an automation system, wherein an application that is to be run on the automation system is available in a form that is encapsulated in a container, the method comprising: downloading, by a host extender running on the automation system with aid of metadata stored in the container of the automation system, a required kernel mode software from an external database that has kernel mode software, wherein the metadata defines dependencies between the application to be run and the kernel mode software, and wherein the host extender running on the automation system automatically analyzes the metadata stored in the container of the automation system to determine the required kernel mode software to download from the external database: installing, by the host extender, the kernel mode software locally on the automation system;
installing, by the host extender, a virtual machine when an incompatibility is detected on the automation system; loading, into the virtual machine, the container that has led to the incompatibility; and loading, into a kernel of the virtual machine, the kernel mode software required by the application encapsulated in the container” as specified by the claim.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/             Primary Examiner, Art Unit 2199